Citation Nr: 1631333	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for a fatigue disability, including chronic fatigue syndrome (CFS).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from September 1998 to February 1999 and from February 2003 to June 2003.  The Veteran also has numerous periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Columbia, South Carolina, Regional Office (RO).  

On his October 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference Board hearing at his local RO related to his present appeal, and such hearing was scheduled but the Veteran failed to report for the hearing.  VA has not received a request for postponement or statement of good cause for his failure to appear at the scheduled time of his hearing.  38 C.F.R. §§ 20.702, 20.703, 20.704 (2015).  Thus, the Board deems the Veteran's hearing request to have been withdrawn.  

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharacterized the service connection claim for chronic fatigue disorder on appeal, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokiwski v. Shinseki, 23 Vet. App. 79 (2009).  

In November 2013 and June 2015, the Board remanded the appeal for additional development and the matter has been returned for further appellate review.  

The issue of service connection for epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not current have CFS or a disability manifested by fatigue, or any residuals of Lyme disease.  


CONCLUSION OF LAW

A fatigue disability, including CFS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2009, prior to the December 2009 rating decision, the RO satisfied its duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran's complete service treatment records have not been found and all efforts to locate them were exhausted.  VA has a heightened duty to assist a Veteran in the development of a claim when some or all service treatment records are lost or destroyed and must assist him/her in identifying the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Here, the RO attempted to obtain these records, documented the file with a memorandum of unavailability, and properly notified the Veteran of such unavailability in January 2012 and  
August 2014 letters.  See also January 2012 Memorandum Formal Finding on Unavailability of Service Treatment Records.  As such, there is no prejudice to the Veteran in moving forward with a decision without such records.

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Additionally, as noted above, the Board remanded this matter for development in November 2013 and June 2015.  In November 2013, the Board instructed the AOJ to obtain any outstanding service treatment and personnel records, verify the Veteran's reserve service dates, provide the Veteran with examinations to determine the etiology of his claimed disability, and to readjudicate the claim.  Subsequently, the AOJ attempted to obtain additional service records, the Veteran was provided examinations in July 2014, and his claim was readjudicated in a January 2015 Supplemental Statement of the Case.  In June 2015, having determined that the July 2014 VA examination reports were inadequate, the Board remanded the matter again for additional examinations, in addition to obtaining private and VA treatment records, compiling a document reflecting the Veteran's various periods of reserve service, and readjudicating the claim.  Thereafter, the AOJ attempted to obtain additional treatment records by notifying the Veteran that he should return the enclosed authorization forms to obtain treatment information, which to date he has not returned, and in February 2016, the Veteran's representative indicated that they had no additional evidence to submit.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, the duties to notify and assist have been met.

Fatigue Disability

The Veteran essentially contends that he has a fatigue disability due to a tick bite (Lyme disease) during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, fatigue is not one of the enumerated diseases.    

The relevant evidence includes an August 2009 letter from J.A., M.D. noting that the Veteran developed fatigue symptoms after his vaccinations.  Dr. A also indicated that the Veteran gained weight after the vaccinations and opined that fatigue was not caused by weight gain, instead vaccinations have contributed to his symptoms.  

As noted above, the Veteran was afforded multiple examinations during the appeal period.  Both the July 2014 and January 2016 VA examination reports reflects that the Veteran did not have CFS.  In the June 2015 remand, the Board determined that the July 2014 examination report was inadequate as it did not address the Veteran's contentions regarding onset of symptoms following a tick bite.  

He was afforded another examination in January 2016, the report of which showed that the Veteran's fatigue improved with treatment for Vitamin D deficiency, since he started taking supplements in 2004-2005 his fatigue has resolved, and he denied any other residual effects of Lyme disease.  The examiner found that that the Veteran did not have nor had he ever been diagnosed with CFS.  The examiner indicated that the Veteran had an acute onset of CFS but did not have now or ever have symptoms attributable to CFS, did not have now or ever have any cognitive impairment attributable to CFS, and that the condition had resolved.  It was noted that he had Lyme disease which became inactive in June 2001.  The examiner determined that the Veteran likely had Lyme disease in June 2001 following a tick bite but he was treated early with doxycycline, his complaints of chronic fatigue are not likely related to tick bite as he was appropriately treated, and the fatigue resolved once he started taking vitamins and minerals demonstrating that the fatigue was due to a nutritional deficiency. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran has not been diagnosed with a fatigue disability.  While he has had symptoms in the past, the most recent VA examination in January 2016 reflects that such symptoms had resolved and any Lyme disease he had become inactive in June 2011.  The Veteran, himself, stated that his fatigue resolved after treatment for Vitamin D deficiency.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has a fatigue disability or even symptoms of such, the Board finds that the Veteran is not entitled to service connection.


ORDER

Service connection for a fatigue disability, including CFS, is denied.  


REMAND

As noted above, the Board remanded this matter in June 2015.  The Board directed the AOJ to provide the Veteran with examinations to determine the nature and etiology of epididymitis.  The Board specifically indicated that a VA examiner should determine  

whether it is at least as likely as not (a 50 percent or greater probability) that the condition: 

(A) had its onset during the Veteran's periods of active service, any period of reserve service (i.e., periods of ACDUTRA and INACDUTRA) or within one-year of separation from active service;

(B) is related to the Veteran's active service, any period of reserve service (i.e., ACDUTRA and INACDUTRA), including but not limited to April 1999 reserve service;

(C) underwent an increase in severity during active service from February 2003 to June 2003.

(D) If the condition underwent an increase in severity during active service from February 2003 to June 2003, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

The Veteran was provided an examination in January 2016, the report of which reflected a diagnosis of chronic epididymitis diagnosed on October 7, 2002.  The examiner found that the condition was less likely than not incurred in or caused by service.  He indicated that the Veteran was not diagnosed with epididymitis during a period of active duty; the condition was diagnosed in 2002.  He further noted that the claimed condition, which clearly and unmistakably existed prior to
service, was not aggravated beyond its natural progression by an in-service
event, injury or illness.  The examiner added that the Veteran had recurrent problems with epididymitis since 2002, not during a period of active duty; and review of service treatment records fail to demonstrate a significant worsening of the condition during active service, and post-service records do not demonstrate worsening beyond baseline after a period of active service.
The Board finds that this examination report is inadequate.  In reaching his conclusion, the examiner failed to consider the Veteran's account of experiencing onset of relevant symptoms during his April 1999 period of reserve service and an April 1999 Army Physical Fitness Test Scorecard appears to corroborate that he was unable to run during this period, discussed in the Board's remand.  Further, the examiner did not address all of the Board's inquires, i.e. whether the disability underwent an increase in severity during active service from February 2003 to June 2003.  Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain an addendum opinion for the claim for epididymitis.  If evaluation of the Veteran is deemed necessary, such should be undertaken.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

   The examiner must respond to the following:

The examiner is to diagnose all epididymitis pathology, specifically characterizing the condition as a disease or disability.

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition: 
(A) had its onset during the Veteran's periods of active service, any period of reserve service (i.e., periods of ACDUTRA and INACDUTRA) or within one-year of separation from active service;

(B) is related to the Veteran's active service, any period of reserve service (i.e., ACDUTRA and INACDUTRA), including but not limited to April 1999 reserve service;

(C) underwent an increase in severity during active service from February 2003 to June 2003.

(D) If the condition underwent an increase in severity during active service from February 2003 to June 2003, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record, to specifically include the Veteran's account of experiencing onset of relevant symptoms during his April 1999 period of reserve service and an April 1999 Army Physical Fitness Test Scorecard corroborating that he was unable to run during this period.  The examiner must set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

2. The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


